The opinion of the court was' delivered by
Miller. J.
This is an application for a mandamus to compel the judges of the Circuit Court of Appeals of the Third Circuit Court to take cognizance of relator’s appeal from the judgment against him as plaintiff in his suit against J. O. Lege in the District Court.
The Circuit Court declined jurisdiction, on the ground the suit involved only the question of boundary of a narrow strip of land, the value of which is not shown. The relator claims his suit was petitory in its character. On looking at the petition setting forth the cause of action, we find the relator claims rents and other items of alleged' damage. It may well be that these items are inflated, but at the same time a very slight addition to the item claimed for rent (fifty dollars) would bring the amount in contestation, irrespective of the land, up to the jurisdictional test of the Circuit Court. It is not infrequent to permit affidavits to supply averments of values of lands or of real rights in contestation. On a question of the right of appeal, we think the doubt should be resolved in favor of the appeal, especially as on the development of the testimony the court can dismiss the appeal if it is manifest there is no jurisdiction.
It is therefore ordered that the writ of mandamus issue, commanding the judges of the Circuit Court of Appeals for the Third Circuit to take cognizance of the appeal of relator, as prayed for in his petition.